Mr. Justice Dever delivered the opinion of the court. 2. Corporations—when contract to repurchase stock is based on sufficient consideration. The promise by the holder of a large majority of the stock in a corporation that, if another would purchase stock in the corporation, the promisor would repurchase it if the promisee became dissatisfied with the purchase, is based on sufficient consideration. 3. Corporations—when error to exclude evidence of interest of one agreeing to repurchase stock in corporation and of manipulation of assets. In an action against one holding stock in a corporation to recover on his promise that, if the promisee would purchase stock in the corporation, he would repurchase it if the latter became dissatisfied with the purchase, it is error to exclude evidence of the extent of the promisor’s interest in and control of the corporation at the time of the trial and his manipulation of its assets. 4. Corporations—when holder of dominant interest not relieved from liability for refusal to repurchase stock. In an action to recover on an agreement for the repurchase of stock, where the evidence shows that the promisor had a dominant interest in the corporation when the agreement was entered into, he is not relieved from liability by the fact that the stock was not purchased directly from him but was by him transferred to the corporation which thereafter sold it to the promisee. 5. Frauds, Statute of, § 25*—when contract to repurchase corporate stock not within. A contract to repurchase stock if the buyer should become dissatisfied with his purchase does not come within the Statute of Frauds, even though demand for such repurchase is made more than a year after the agreement is entered into, as such a contract may or may not be performed within a year. 6. Gaming, § 16*—what is not option or gambling contract. An agreement of a dominant stockholder in a corporation that, if another will buy stock therein, he will repurchase the stock in case the latter becomes dissatisfied with his purchase, is not an option or gambling contract. 7. Corporations—what is nature of sale of stock under agreement to repurchase. A sale of stock under an agreement to repurchase in case the buyer becomes dissatisfied is, in legal effect, a sale of personal property with a condition attached that the buyer may return the property in a reasonable time, if dissatisfied. 8. Corporations—when demand of dominant stockholder to repurchase stock not too late. In an action against the dominant stockholder in a corporation by one who had purchased stock therein on an agreement with defendant that the latter would repurchase such stock in case plaintiff became dissatisfied with it, a demand for such repurchase made about 17 months after the sale does not come too late in view of defendant’s continued interest and probable control of the company, and where it appears that it transferred valuable assets to him, after the sale, in disregard of the rights of other stockholders.